       Case 21-30085-hdh11 Doc 80 Filed 01/28/21                                      Entered 01/28/21 17:42:14                       Page 1 of 3


 Information to identify the case:
 Debtor
                   National Rifle Association of America                                         EIN 53−0116130
                   Name


 United States Bankruptcy Court Northern District of Texas
                                                                                                 Date case filed for chapter 11 1/15/21
 Case number: 21−30085−hdh11

Official Form 309F1 (For Corporations or Partnerships)
Notice of Chapter 11 Bankruptcy Case                                                                                                                      10/20

For the debtor listed above, a case has been filed under chapter 11 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors and debtors, including information about the
meeting of creditors and deadlines. Read all pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not take action to collect debts
from the debtor or the debtor's property. For example, while the stay is in effect, creditors cannot sue, assert a deficiency, repossess property, or
otherwise try to collect from the debtor. Creditors cannot demand repayment from the debtor by mail, phone, or otherwise. Creditors who violate the stay
can be required to pay actual and punitive damages and attorney's fees.
Confirmation of a chapter 11 plan may result in a discharge of debt. A creditor who wants to have a particular debt excepted from discharge may be
required to file a complaint in the bankruptcy clerk's office within the deadline specified in this notice. (See line 11 below for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at the address listed below or
through PACER (Public Access to Court Electronic Records at https://pacer.uscourts.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

Do not file this notice with any proof of claim or other filing in the case.

  1. Debtor's full name                       National Rifle Association of America


  2. All other names used in the
     last 8 years


  3. Address                                  11250 Waples Mill Road
                                              Fairfax, VA 22030

  4. Debtor's attorney                        Patrick J. Neligan Jr.                                       Contact phone 214−840−5333
      Name and address                        Neligan LLP
                                              325 N. St. Paul, Suite 3600                                  Email: pneligan@neliganlaw.com
                                              Dallas, TX 75201

  5. Bankruptcy clerk's office                                                                              Hours open:
      Documents in this case may be filed                                                                   Mon.−Fri 8:30−4:30
      at this address.
                                              1100 Commerce Street
      You may inspect all records filed in    Room 1254                                                     Contact phone 214−753−2000
      this case at this office or online at   Dallas, TX 75242
      https://pacer.uscourts.gov.                                                                           Date: 1/28/21


  6. Meeting of creditors                     February 22, 2021 at 10:00 AM                                   Trustee: United States Trustee
      The debtor's representative must                                                                        Call in: 1−800−857−4853
      attend the meeting to be questioned
      under oath.                             BY TELEPHONE                                                    Participant passcode: 8285485
      Creditors may attend, but are not
      required to do so.                       The meeting may be continued or adjourned to a later date.
                                               If so, the date will be on the court docket.
      Special Instructions: The creditors' meeting call will generally be "listen only." After other questioning, an operator will open the call to creditors
      with one or two questions. If you are a creditor with multiple questions, please make arrangements in advance by calling Elizabeth Young, Trial
      Attorney, Office of the U.S. Trustee, at (202) 441−7623.

                                                                                                             For more information, see page 2 >




Official Form 309F1 (For Corporations or Partnerships)                    Notice of Chapter 11 Bankruptcy Case                                           page 1
       Case 21-30085-hdh11 Doc 80 Filed 01/28/21                                     Entered 01/28/21 17:42:14                      Page 2 of 3

Debtor National Rifle Association of America                                                                          Case number 21−30085−hdh11


  7. Proof of claim deadline                 Deadline for filing proof of claim:
                                             For all creditors (except a governmental                     5/24/21
                                             unit):
                                             For a governmental unit:                                     8/23/21
                                             A proof of claim is a signed statement describing a creditor's claim. A proof of claim form may be obtained
                                             at www.uscourts.gov or any bankruptcy clerk's office.
                                             Your claim will be allowed in the amount scheduled unless:
                                             • your claim is designated as disputed, contingent, or unliquidated;
                                             • you file a proof of claim in a different amount; or
                                             • you receive another notice.
                                             If your claim is not scheduled or if your claim is designated as disputed, contingent, or unliquidated, you
                                             must file a proof of claim or you might not be paid on your claim and you might be unable to vote on a plan.
                                             You may file a proof of claim even if your claim is scheduled.
                                             You may review the schedules at the bankruptcy clerk's office or online at https://pacer.uscourts.gov.
                                             Secured creditors retain rights in their collateral regardless of whether they file a proof of claim. Filing a
                                             proof of claim submits a creditor to the jurisdiction of the bankruptcy court, with consequences a lawyer can
                                             explain. For example, a secured creditor who files a proof of claim may surrender important nonmonetary
                                             rights, including the right to a jury trial.


  8. Exception to discharge                  If § 523(c) applies to your claim and you seek to have it
     deadline                                excepted from discharge, you must start a judicial
      The bankruptcy clerk's office must     proceeding by filing a complaint by the deadline stated
      receive a complaint and any            below.
      required filing fee by the following   Deadline for filing the complaint:                            __________
      deadline.


                                             If you are a creditor receiving notice mailed to a foreign address, you may file a motion asking the court to
  9. Creditors
     address
               with a foreign                extend the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if you
                                             have any questions about your rights in this case.


                                             Chapter 11 allows debtors to reorganize or liquidate according to a plan. A plan is not effective unless the
                                             court confirms it. You may receive a copy of the plan and a disclosure statement telling you about the plan,
  10. Filing a Chapter 11
      bankruptcy case
                                             and you may have the opportunity to vote on the plan. You will receive notice of the date of the confirmation
                                             hearing, and you may object to confirmation of the plan and attend the confirmation hearing. Unless a
                                             trustee is serving, the debtor will remain in possession of the property and may continue to operate its
                                             business.


                                             Confirmation of a chapter 11 plan may result in a discharge of debts, which may include all or part of your
                                             debt. See 11 U.S.C. § 1141(d). A discharge means that creditors may never try to collect the debt from the
  11. Discharge of debts                     debtor except as provided in the plan. If you want to have a particular debt owed to you excepted from the
                                             discharge and § 523(c) applies to your claim, you must start a judicial proceeding by filing a complaint and
                                             paying the filing fee in the bankruptcy clerk's office by the deadline.




Official Form 309F1 (For Corporations or Partnerships)                   Notice of Chapter 11 Bankruptcy Case                                          page 2
     Case 21-30085-hdh11 Doc 80 Filed 01/28/21                   Entered 01/28/21 17:42:14           Page 3 of 3

        INFORMATION FOR THE TELEPHONIC § 341 MEETING OF CREDITORS


Because of developing issues with the COVID−19 virus and the national declaration of emergency by the President
of the United States, § 341 Meetings of Creditors ("Meetings") will be conducted telephonically. The telephone call
in numbers and participant code are found on the enclosed Notice.



Additional Dial−In Information:

(1) You must use a touch−tone phone to participate.

(2) Landline preferred. If you have a choice, use a landline phone, instead of a cell phone. Do not use a speaker
phone.

(3) Dial the call−in number and then enter the participant code, which consists of 7 numbers and is followed by a #
sign. Immediately place your phone on mute.

(4) Make the call from a quiet area where there is as little background noise as possible.

(5) As more than one Meeting will be held during this period, listen for your case to be called. When your case is
called, unmute your phone and identify yourself.

(6) When speaking during your case, identify yourself.

(7) Do not put the phone on hold at any time after the call is connected.

(8) If any party is attending the Meeting from the same location as another party, use separate touch−tone phones to
participate.

(9) Once the case Meeting is finished, hang up.

(10) If you become disconnected before your Meeting is finished, call back.

Most creditors will be in listen only mode while the U.S. Trustee and others such as the creditors' committee ask
general questions about the bankruptcy case. Many common questions will be answered during this time. At the end
of the call, the operator will open up the call for other creditors to ask questions that remain unanswered. If you feel
you have a unique series of questions, please contact the U.S. Trustee in advance of the meeting. See instructions on
form.



Bankruptcy Documents:

Debtors should have their bankruptcy documents available in the event there are questions about the information in
the documents.

Recording: The Meetings will be recorded by the trustee or United States Trustee.
